8/26/2020          Case 3:20-cv-00758-SMY Document
                                             Holiday Inn11-3
                                                         Express Filed
                                                                 &Suites09/08/20
                                                                         Vandalic Hotel Page
                                                                                        by IHG 1 of 6 Page ID #44


         [ipre s
                                                                                                  (tel:1-888-HOLIDAY)
                                                                                                                     Sign In /
   (//www.ing.com/holidayinnexpress/hotels/us/en/reservation)                                                        loin
                                                                                                                     (!/www.ihg.com/rewardsclub/us/en!oin)
   TRAVEL ADVISORY: Our response to COVID-19,(ht~ps://www.ing.com/contentlus/en/Customer-careltravel-advisory) and expanded IHG Way of
   Clean (https:l/www.ing.com/content/us/en/customer-care/clean-promise)




             Important Announcements

             IHG Way of Clean (~~s://www.ing.com/clean). includes deep cleaning with hospital-grade disinfectants, and guests can expect
             to see enhanced procedures, which may include: face covering requirements, various ways to reduce contact throughout the
             hotel, social distancing measures within public spaces and procedures based on local authorities' guidance and/or advice.

             Guests can expect daily complimentary grab & go breakfast found near the breakfast bar.


             Due to the seriousness of COVID-19, our pool will temporarily be closed until further notice.




  Holiday Inn Express &Suites Vandalic
  21 Mattes Avenue , Vandalic, Illinois 62471



  4.7/S 1115                   ~~~WWW~IHG.COM/HOLIDAYINNEXPRESS/HOTELS/US/EN/VANDALIA/VANIL/ROTE
        REVIEWS                REVIEWS)
                                    VIEW GALLERY                                                                   VIEW MAP




                                                                                                     h i
                                                                                            j'.    ~ ~ ' ;
                                                                                            I'       ~~
                                                                                            3,      '
                                                                                                    '•

                                                                                            4




                                                                            0

                                                                      QPEN GALLERY
                                                                                                                                                     EXHIBIT
     Holiday Inn Express &Suites Vandalic
                                                                                                                                                              C
     Checkln                                                                    Check Out

                               08/26/2020                            ry                                      08/27/2020                                      yam;

https://www.ing.com/holidayinnexpress/hotels/us/en/vandalia/vanil/hoteldetail?cm_mmc=GoogleMaps-_-EX-_-US-_-VANIL                                                   1/8
8/26/2020       Case 3:20-cv-00758-SMY Document
                                          Holiday inn11-3
                                                      Express Filed
                                                              8 Suites09/08/20
                                                                      Vandalia Hotel Page
                                                                                     by IHG 2 of 6 Page ID #45



   SHARE THIS HOTEL




   CHECK IN: 3:00 PM
   CHECK OUT: 12:00 PM
   CHECK-IN AGE: 18




             PARKING                                                                                               +



            SHUTTLE                                                                                                +



            ACCE551BILITY                                                                                          —

            Accessible Hotel Areas

            Public Entrance
            Guest Rooms
            Elevators
            Public Restrooms
            Registration Desk
            Exercise Facility
            Business Center
            Pool
            Number of Accessible Meeting Rooms: 1


            Hotel Areas with Accessible Routes from Accessible Public Entrance

            Registration Area
            Accessible Guest Rooms
            Business Center
  T

  n
            Meeting Room
  v
            Exercise Facility
            Pool


            Provided by Hotel

            Accessible Self Parking
            Van Accessible Self Parking
            Ramp Access
          Portable Bathtub Seats
            Closed Caption TVs
            Visual Alarm/Alert in Guest Rooms
            Visual Alarm/Alert in Public Spaces
          Communication Kits with Visual Alarms
https://www.ing.com/holidayinnexpress/hotels/us(en/vandaliaNanil/hoteldetail?cm_mmc=GoogleMaps-_-EX-_-US-_-VANIL       5l8
8/26/2020       Case 3:20-cv-00758-SMY Document 11-3 Select
                                                      Filed    09/08/20 Page 3 of 6 Page ID #46
                                                            a Room


              ~;d~~~~~                                                       (tel:1-888-HOLIDAY)
              Express

                                                                                                      Sign In /
    (/iwww.ing.com/holidayinnexpress/hotels/us/en/reservation)                                        Join
                                                                                                      (!/www.ing.com/rewa rdsclub/us/en/join)

   TRAVEL ADVISORY: Our response to COVID-19 (https://www.ing.com/content/us/en/customer-
   care/travel-advisory) and expanded IHG Way of Clean
   (hops://www.ihg.com/content/us/en/customer-care/clean-promise)

                                            gestPriCe ~~hotels/us/en/global!customer_care/bwc_Ip?cm_sp=WPGL-HI-GLOBAL-EN-BPGGP-AIX-SAN-bpg)
          Select a Different Hotel          Guarantee




   Select a Room
   Holiday Inn Express &Suites :Vandalic
   21 Mattes Avenue, Vandalic, Illinois 62471


      o       Sorry, the exact room type you're searching for isn't available. Please choose one
              of the available options below.




   21 Mattes Avenue, Vandalic, IL, US

   09/11/2020 - 09/12/2020 ; 1 Guest ~ 1 Room



           ~= Refine Results ~                                                                                           Currency ~
           •-                       i

                One Bed                          Two Beds                              Suite
                   FROM                              FROM                               FROM

              97.84 use                        102.59 use                         114.94 use
                     OR                            —^R                                0
          7,500 points+45.00 USD          7,500 points + 45.00 USD
                         0                             0


                             Only 1Room Left!
                             King Hear Mobility Accessible Tub Nosmk

                             FROM 9784' USD


  ~~ ~~ 2 Q                      SELECT ROOM

https://www.ing.com/holidayinnexpresslhotels/us/en/find-hotelslhotellrooms?gDest=21 Mattes Avenue, Vandalic, IL, US&gCiMy=82020&gCiD=11&qC...   1/4
8/26/2020     Case 3:20-cv-00758-SMY Document 11-3 Select
                                                    Filed    09/08/20 Page 4 of 6 Page ID #47
                                                          a Room



                                                               MORE DETAILS v



                         Only 1Room Left!
                         1 King Bd Hear Access Roll In Shwr Nosmk

                         FROM 9784 USD


  ~~ L~ 4 Q                    SELECT ROOM


                                                               MORE DETAILS v



                         Only 2 Rooms Left!
                         1 King Bed Hearing Accessible Nonsmoking

                         FROM 97$'4 USD


  ~~ L~ 4 Q                    SELECT ROOM


                                                               MORE DETAILS ~/




                                      Rates reflect average nightly rate for one room.
                                                   More information here




                                     Earn a ~15o Statement Credit
                Plus, earn 75,000 Bonus Points with the IHGO Rewards Club Premier Credit Card.


                    Learn More. (https://creditcards.chase.com/a1/ing/premierres75k150?

               CELL=6S5N&cm_sp=OSMAM-EX-US-EN-RR-AI-ChasePremier-75K-G6XN-S5N)
https://www.ing.com/holidayinnexpress/hotels/uslen/find-hotels/hotel/rooms?gDest=21 Mattes Avenue, Vandalia, IL, US&gCiMy=82020&gCiD=11&qC...   2/4
8/2612020      Case 3:20-cv-00758-SMY Document 11-3 Select
                                                     Filed    09/08/20 Page 5 of 6 Page ID #48
                                                           a Room




    j                                                            Back to Top




   SOCIAL MEDIA                                     COMPANY

                                         About IHG                               IHG Careers
                                         (//www.ing.com/content/us/en/abo~(t,(tt~,~ls~reers.ing.com/)
              (//www.ing.com/hotels/US/en~find-hotels interstitial?forwardUrl=http%3A%2F%2Fing.co%2FEX_FB_Fo~
        hotels%2Fhotel%2Frooms%3FgDest°10~~3~~~z~~~T~s%2520Avenue%2~~~~~~~~c~~~o~1C%25201L%2C°i
                                         (//www.ing.com/content/us/en/abo~(t/tt~~si~velopment.ing.com/)
                                        Need Help?                         Explore Hotels
              (//www.ing.com/hotels/US/en/find-hotels/interstitial?forwardUr~=1~~          ~~~r@~y~~i~~x~ s4
        hotels%2Fhotel%2Frooms%3FgDest°~     h ~~l~1a~@~%2520Avenue%2C%2520Vandalia%2C%25201L%2C°i
                                        (//www.ing.com/rewardsclub/us/en/~          ~(~htUp blog.ing.com)

              (//www.ing.com/hotels/US
        hotels%2Fhotel%2Frooms%3FgDE

                                                    Privacy and Cookie Center        Do Not Sell My Personal Info
                                                    (//www.ing.com/content/us/en/cust~,l~ww.ing.com/hotels/us/en/custo
                                                    care/privacy-and-cookie-center)  care/forms/privacy?
                                                                                     hideBack=true&option=doNotSelI)
                                                    Site Map
                                                    (//www.ing.com/holidayinnexpress/content/us/en/support/site-
                                                    ma p)


   Q op Destinations
   6
   C1
   x
                                       Book online or call:
         hest Price                   1-888-HOLIDAY (tel:1-888-
         Guarantee
         when you book with us
                                      HOLIDAY)                                                       (//www.ing.com/hotels/US/en/find
                                                                                                     hotels/interstitial?
                                                                                                     forwardUrl=http%3A%2F%2Fgo.one
                                                                                                     US-EN-MAN-Footer-
                                                                                                     AppDownload&srcUrl=https%3A%2
                                                                                                     hotels%2Fhotel%2Frooms%3FgDes


                                                                                                     (//www.ing.com/hotels/US/en/find
                                                                                                     hotels/interstitial?
                                                                                                     forwardUrl=http%3A%2F%2Fgo.onE
                                                                                                     US-EN-MAN-Footer-
                                                                                                     AppDownload&srcUrl=https%3A%2
                                                                                                     hotels%2Fhotel%2Frooms%3FgDes



https://www.ing.com/holidayinnexpress/hotels/us/en/find-hotels/hotel/rooms?gDest=21 Mattes Avenue, Vandalic, IL, US8~gCiMy=82020&gCiD=11&qC...   3/4
8/26/2020     Case 3:20-cv-00758-SMY Document 11-3 Select
                                                    Filed    09/08/20 Page 6 of 6 Page ID #49
                                                          a Room

                                                                                                     For Wherever Life Takes You
                                                                                                     Learn more
                                                                                                     (/content/us/en/support/mobile)about
                                                                                                     our free apps and mobile websites




   O 2020 IHG. All rights reserved. Most hotels are independently owned and operated.




   m
   m
   a
   a
   d




https://www.ing.com/holidayinnexpress/hotels/us/en/find-hotels/hotel/rooms?gDest=21 Mattes Avenue, Vandalia, IL, US&gCiMy=82020&gCiD=11&qC...   4/4
